Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Additionally, any modification to the colored drawings will affect the specification, since the specification (see at least Para. [44]) does refer to the colors used in the drawings. The Office suggests that both the drawings and the specification are reviewed.    

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):  
---“a water shut-off valve” (claim 1 and applicable dependent claims; the drawings fails to show any type of valve being part of the system or communicating with a controller).
---“wherein the at least one probe further comprises at least one of a probe for measuring pH level, a probe for measuring nutrient level, a probe for measuring oxygen level, and a probe for measuring Nitrogen-Phosphorous Potassium level” (claim 8 and applicable dependent claims, notice that the drawings only show a probe for measuring moisture and temperature and does not show a probe for pH level, a probe for nutrient level, a probe for O2 level or a probe for N-P-K level).
---“wherein the means for locating the system is an electronic device selected from the group consisting of a global positioning device, a radio frequency identity tag, an audio alarm, a radiation emitting device, and combinations thereof” (claim 11 and applicable dependent claims, notice that only the GPS 24 is shown in the drawings and the drawings fail to show a RFID, audio alarm, a radiation emitting device and combinations thereof).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
---Reference number “10” mentioned in at least Para. [36 and 42] is missing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 

The drawings are objected to because:
---The figures include multiple typos with mentions of “Fig. X” when the drawing already contains a proper Figure reference number (see Fig. 2C and 3A-3B).  
---The drawings are of poor quality and/or rely on photograph/color drawings, which makes them difficult to read in black and white and in light of the specification (see at least Para. [44] which explicitly directs the reader to colors when all the pictures are black and white); and the lines and reference numbers in some cases are nearly illegible (see in particular Figs. 4-5). The drawings should be appropriately and adequately shaded to show clearly the character and/or contour of all surfaces presented See 37 CFR 1.152. This is of particular importance in the showing of three (3) dimensional articles where it is necessary to delineate plane, concave, convex, raised and/or depressed surfaces of the subject matter, and to distinguish between open and closed areas. Solid black surface shading is not permitted except when used to represent the color black as well as color contrast. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3-5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 L1 recites “a central controller” however intervening claim 1 L4 already recites “a controller”. It is unclear and indefinite if the latter recitation of claim 3 is the same limitation as the previous recitation of claim 1 or if they are distinct from each other. Based on the record, the Office will assume that they are the same limitation. The Office suggests that claim 3 and applicable dependent claims are amended to clarify that they are the same controller using “the controller” or “said controller”. 
Claim 3 L2 recites “the at least one end user device”. Notice that this limitation is not previously recited and as such, there is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim to delete "the" in order to overcome the rejection.
Claim 8 recites in L2 “a probe for measuring nutrient level” and subsequently in L3-4 “a probe for measuring Nitrogen-Phosphorous Potassium level”. It is noted that in the field of agriculture, a nutrient level probe/sensor is a broad category of sensors and Nitrogen-Phosphorous Potassium level probe/sensor is the narrow category of nutrient level sensors since a plant’s primary nutrients are: Carbon (primarily taken from Carbon Dioxide in the air); Oxygen and Hydrogen (primarily taken from water); and Nitrogen, Phosphorous and Potassium (primarily taken from the soil). A broad range or limitation together with a narrow range or limitation that falls within the broad range or nutrient level”, and the claim also recites “a probe for measuring Nitrogen-Phosphorous Potassium level” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim(s) 4-5, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8 and 10-12 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated  by Aramburu (US 2015/0070188).
Regarding claim 1, Aramburu (US 2015/0070188) teaches in Figs. 1-21 (see in particular Figs. 1A, 2A, 6-7, 10, 11-12, 13 and 16) an in-ground moisture sensor system (see Figs. 11-12 in particular Fig. 12) comprising: a) at least one probe (see the monitoring device 10/20 having the sensor probe design as shown in Figs. 1a-5b capable of measuring properties of a soil) having a ground engagement portion (extension portion 24 which has the sensors 300 and capable of being placed in soil to measure the soil properties) and an upper portion (body portion 22 which houses the main internal components) wherein said upper portion houses a communication module (communication mechanism 200 capable of transmitting and receiving data) and a power module (power source 100 capable of powering the device); b) a controller (see  the remote monitoring device 800 or user device 900 both capable being of monitoring and controlling the operation of the system) in communication with said probe, the controller also in communication with a water shut off valve (see the monitoring device 10/30 having the valve design as shown in Figs. 6-7 and capable of selectively supplying water/nutrients to a soil); and c) means for identifying and locating the probe (being interpreted under 112f as mentioned in at least Para. [84] of the application, dependent claim 11 and the equivalents thereof; Para. [0044] of Aramburu mentions that the monitoring device can include a location mechanism 500 that functions to Thus, the device of Aramburu meets all the limitations of claim 1.
Regarding claim 2 and the limitation of the system of claim 1 wherein said probe power module comprises a lithium-polymer battery and a solar cell embedded on the probe upper portion; the device of Aramburu meets this limitation with power source 100 comprising a power storage 120 which is a lithium-polymer battery and a power harvesting system 140 which is a solar panel (see at least Paras. [0025-0026]).
Regarding claim 3, as best understood by the Office and the limitation of the system of claim 1 wherein the system further comprises a central controller that is in communication with the at least one probe and the at least one end user device; the device of Aramburu meets this limitation with either the remote monitoring device 800 and/or the user device 900 having suitable processors and communication means that allow the sensor probe 10, the valve assembly 10/30, remote monitoring device 800 and the user device 900 to be in communication with each other for monitoring and controlling the properties of the soil (see at least Figs. 10, 12 and 16 and Paras. [0063-0081] for details of the operation of the device).
Regarding claim 4 and the limitation of the system of claim 3 wherein said probe communication module comprises a wireless communication system which forwards 
Regarding claim 5 and the limitation of the system of claim 3, wherein the at least one end user device comprises the central controller, so that the end user device directly communicates with the at least one probe; the device of Aramburu meets this limitation with either the remote monitoring device 800 and/or the user device 900 having suitable processors and communication means that allow the sensor probe 10, the valve assembly 10/30, remote monitoring device 800 and the user device 900 to be in communication with each other for monitoring and controlling the properties of the soil (see at least Figs. 10, 12 and 16 and Paras. [0063-0081] for details of the operation of the device).
Regarding claims 7 and 8 and the limitation of a) the system of claim 1 wherein the at least one probe comprises a probe for measuring moisture level (claim 7) and b) the system of claim 7 wherein the at least one probe further comprises at least one of a probe for measuring pH level, a probe for measuring nutrient level, a probe for measuring oxygen level, and a probe for measuring Nitrogen-Phosphorous Potassium level (claim 8); the device of Aramburu meets these limitations with the system showing multiple sensor probe assemblies (see at least Fig. 12) with the sensors 300 of the monitoring devices 10/20 being capable of measuring substrate ion concentrations (e.g., nitrogen, phosphorous, potassium, micronutrients, etc.), substrate pH, substrate 
Regarding claim 10 and the limitation of the system of claim 1 wherein said controller comprises a wireless interface to an external data source wherein said external data source provides a weather forecast; the device of Aramburu meets this limitation with either the remote monitoring device 800 and/or the user device 900 having suitable processors and wireless communication means that allow them to be capable of receiving data from the sensors (such as moisture, nutrient levels, etc.) and databases (such as weather forecast for the geographic location, market forecast, etc.) and outputting commands to the other components of the system for monitoring and controlling the properties of the soil (see at least Figs. 10, 12 and 16 and Paras. [0063-0081] for details of the operation of the device).
Regarding claims 11 and 12 and the limitations of a) the system as recited in claim 1 wherein the means for locating the system is an electronic device selected from the group consisting of a global positioning device, a radio frequency identity tag, an audio alarm, a radiation emitting device, and combinations thereof (claim 11) and b) the system as recited in claim 11 wherein the radiation emitting device emits radiation between wavelengths of 100 nm to 1 mm (claim 12); the device of Aramburu meets .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aramburu (US 2015/0070188) in view of Fischer (US 4,347,113) and Feller (US 4,829,833).
Regarding claim 6, the device of Aramburu teaches in at least Para [0033] that the sensor probe comprises a first and second electrode that are electrically insulated from each other via an electric insulator placed between the electrodes. Aramburu fails to disclose the materials used for the probe with the limitations of the system of claim 1 wherein said probe comprises an aluminum oxide ceramic foam and electrodes comprising stainless steel and graphite. However, one of ordinary skill in the art can recognize that material selection is a routine skill in the art that one of ordinary skill in the art would have optimize/chosen appropriate materials for the construction of the probe assembly. Additionally, these materials are known in the prior art. 
Fisher (US 4,347,113) teaches in Fig. 1 of a sensor probe assembly that comprises a first electrode 12 and a second electrode 13 wherein the electrodes are Additionally, Feller (US 4,829,833) teaches in Figs. 1-13 (see at least Fig. 3, Fig. 7, Fig. 10 and Figs. 11-13) of an electrical conductivity sensor that utilizes a first anode electrode (32, 32’, 44, Terminal A) and a second cathode electrode (20, 22, 24, 26, 24’, 26’, Terminal B) to measure changes in conductivity which translate to changes in a physical property of the environment. Feller teaches the use of graphite as an ideal material for the anode electrode and stainless steel as an ideal material for the cathode electrode (C4 L9-32) since these materials are both economical and are resistant to electro-chemical depletion and corrosion. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the materials of the electrodes and electrical insulator of the device of Aramburu to have electrodes made of graphite for the anode and stainless steel for the cathode, as taught by Feller, and have the electrodes be electrically insulated via an aluminum oxide ceramic foam protective layer, as it is taught by Fisher, since these materials are known to be suitable alternatives for electrodes and their insulating layer in sensors with the added advantages that aluminum oxide ceramic foam comprises very good electrical insulation, high mechanical strength and high corrosion and wear resistance properties Thus, the device of the combination of Aramburu in view of Fisher and Feller meets all the limitations of claim 6.   

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aramburu (US 2015/0070188) in view of Sparks (US 2012/0126026).
Regarding claim 9, the device of Aramburu fails to explicitly disclose the limitations of “the system of claim 7 wherein the probe measures moisture level by using capacitance, and the probe is sealed from moisture”. However, moisture probe that rely on measuring capacitance and are sealed from moisture are known in the art. 
Sparks (US 2012/0126026) teaches in at least Figs. 1-3 and Paras [0011, 0030-0032 and 0053] of a similar soil moisture monitoring and control system comprising a moisture probe system 20 comprising a capacitance sensor portion (21-23) and a casing portion 24 wherein both the casing portion is a water-proof casing impervious to water absorption and attack by fertilizer salts and the sensor portion is sealed with polyurethane, fiberglass or similar coating to prevent degradation. Capacitance-based sensors are a known type of moisture sensor with the conductive plates 22-23 forming a “variable capacitor” capable of detecting variations of capacitance in the surrounding soil and a microcontroller uses this detected variance as a means to detect the moisture levels in the soil. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the sensor probe 10/20 of the device of Aramburu to be capacitance-based moisture sensor that includes a probe substrate 21 with two conductive plates 22-23 and to have the probe assembly be water-proof by having the upper portion of the probe have a water proof-casing and the probe portion be sealed with a coating, in a similar manner as taught by Sparks, since capacitance-based moisture sensors are a known and obvious alternative method of measuring moisture in the soil in a similar manner as already taught by Aramburu with the added advantage that the teaching of Sparks would allow the probe assembly to be more rugged, be resistant to the elements, such as UV exposure, and be impervious to water and chemical attacks thus prolonging the service life of the device. Thus, the device of the combination of Aramburu in view of Sparks meets all the limitations of claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grossman (US 9,629,313), Hitt (US 7,788,970) and Taniguchi (US 2020/0072757) teaches of other examples of “means for identifying and locating” the probe/sensor/device via the use of RFIDs, GPS and/or radiation emitting devices such as millimeter/Terahertz wave emitters similar to a feature of claimed invention.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753